Citation Nr: 1820554	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-27 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as a result of herbicide agent exposure and/or contaminated water at Camp Lejeune. 

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as a result of herbicide agent exposure and/or contaminated water at Camp Lejeune. 

3.  Entitlement to service connection for headaches, to include as a result of herbicide agent exposure and/or contaminated water at Camp Lejeune. 

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to July 1970. 

This matter initially came before the Board of Veterans' Appeals (Board) from February 2012 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

The February 2012 rating decision denied service connection for cluster headaches and the August 2013 rating decision denied service connection for peripheral neuropathy of the upper and lower extremities, entitlement to a TDIU, and continued to deny service connection for cluster headaches.  

In April 2017, the Board granted service connection for CAD, and the RO implemented this grant in an April 2017 rating decision. 

The Board notes that the Veteran also perfected an appeal as to the March 2011 denial of an increased rating for PTSD, however, in a May 2014 rating decision, the RO awarded a 100 percent rating for PTSD, effective from May 10, 2012, the date the claim for an increased rating was received.  Thus, this issue is no longer before the Board.  

The Board additionally notes that the Veteran, through his previous representative appeared to withdraw the appeal as to the TDIU issue in August 2014 and again in May 2015 in light of the 100 percent rating awarded for PTSD.  However, a 100 percent rating does not necessarily render a TDIU moot, Bradley v. Peake, 22 Vet. App. 280 (2008), and thus it is not clear that the withdrawal was done with a full understanding of the consequences of this action.  Delisio v. Shinseki, 25 Vet. App. 45, 57 (2011) ("[W]ithdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant").  The issue of entitlement to a TDIU therefore remains on appeal.

As noted by the Board, in April 2012, the Veteran signed a VA Form 21-22a in favor of Nancy Lavranchuk, Agent, Alpha Veterans Disability Advocates.  During the course of the appeal, in December 2014, the representative withdrew and revoked the power of attorney.  This was a clear action and it is accepted by the Board.  At some points, it appears that the representative continued to assist the Veteran.  Thus, in November 2016, the Board sent the Veteran a letter requesting clarification of the representative issue.  He was told to submit a new power of attorney if he wished to have representation.  The Veteran was informed that, if no action was taken, the Board would assume that he wished to represent himself.  No response was submitted to date.  Accordingly, the Board finds that, the Veteran is self-represented.  Should he wish to again appoint a representative, he should submit another signed power of attorney.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his peripheral neuropathy of the upper and lower extremities and his headaches are due to his conceded in service herbicide agent exposure or due to his service in Camp Lejeune as a result of exposure to contaminated water.  The Veteran served in Vietnam from May 1968 to May 1969 and in Camp Lejeune for periods from 1967 to 1970. 

The National Academy of Sciences' National Research Council (NRC) and the Department of Health and Human Services' Agency for Toxic Substances and Disease Registry (ATSDR) have undertaken studies to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  Based on analyses of scientific studies involving the relevant chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.  The NRC analysis has found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association.  These fourteen diseases included neurobehavioral effects, which may encompass the Veteran's headaches and peripheral neuropathy of the upper and lower extremities.  See 38 U.S.C. § 1710 (e)(1)(F)(xiv) (2012); see also 38 C.F.R. § 17.400 (2017).  

However, neurobehavioral effects, to include headaches and peripheral neuropathy are not conditions entitled to presumptive service connection based upon the Veteran's in-service exposure to contaminants in the water supply at Camp Lejeune under 38 C.F.R. § 3.309(f).  Nevertheless, even if a claimant is not entitled to a regulatory presumption of service connection for a given disability, the claim must be reviewed to determine whether service connection can be established on a direct basis.  Cf. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

Pursuant to the Board's April 2017 remand, a VA examination was provided in June 2017.  The examiner noted the Veteran was diagnosed with cluster headaches in 1977 and they are now mostly resolved and that his headaches are gone.  The examiner opined the cause of cluster headaches is unknown, but it is not believed to be due to any external factors.

While the VA examiner indicated that his headaches resolved, the Court has cautioned VA against denying claims for service connection based on the lack of a current diagnosis if there is evidence in the claims file that indicates the Veteran has had a disability for which he is claiming service connection at any time during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim).  Moreover, the Board cannot draw a bright line at the date of claim but must consider all of the evidence of record in determining whether the Veteran has met the current disability requirement.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).  The Veteran filed his claim for headaches in September 2010 and the Veteran complained of continued headaches in October 2013 VA treatment records.  Thus, the Veteran has had headaches during the pendency of the claim. Thus, an opinion should be obtained as to whether his headaches even if now resolved is related to service, to include the July 1968 in-service treatment for headaches, fever, and chills and the Veteran's conceded in-service herbicide agent exposure and water contamination during service in Camp Lejeune.  

With regard to the claim for service connection for peripheral neuropathy of the upper and lower extremities, the examiner concluded the Veteran appears to have a hereditary sensory motor neuropathy, a condition due to genetic causes and that he did not seem to have any objective weakness on testing.  However, no rationale was provided for this opinion.  The examiner also did not address whether his current peripheral neuropathy of the upper and lower extremities is related to the in-service complaint of left arm numbness in May 1967.  In addition, in the October 2013 notice of disagreement, the Veteran, through his previous representative, also asserted that his peripheral neuropathy may be caused and or aggravated by his service-connected CAD and an opinion addressing this question is warranted.  An April 2011 private treatment records reflects the Veteran had baseline paresthesia in all extremities due to previous strokes and the diagnosis at that time was bradycardia with second-degree AV block, Mobitz II, with a right bundle branch block.  Thus, an opinion should address the above, as well as whether his peripheral neuropathy of the upper and lower extremities is related to service, to include the Veteran's conceded in-service herbicide agent exposure and water contamination during service in Camp Lejeune.  

The TDIU claim is inextricably intertwined with the remanded claims relating to service connection.  Therefore, the TDIU claim will also be remanded.

Accordingly, the appeal is REMANDED for the following action:

1.  Obtain an opinion by a VA physician with the appropriate expertise.  (A full VA examination should not be scheduled unless it is deemed necessary by the evaluator or otherwise required by the evidence.)  The evaluator should review the electronic records contained in VBMS and the Virtual VA system, including a copy of this remand.  After reviewing the relevant evidence of record, the reviewing or examining physician should respond to the following:

In addressing the likelihood the Veteran's headaches and peripheral neuropathy of the upper and lower extremities is attributable to his exposure to contaminated water while stationed at Camp Lejeune.  The RO should comply with all procedural requirements set forth in M21-1 "Live Manual" pertaining to examinations requested in Camp Lejeune Contaminated Water cases.

The physician should review the Veteran's claims folder as well as any information provided by the RO relating to exposure to contaminated water at Camp Lejeune.
The physician should then indicate all diagnosed neurological conditions, to include headaches and peripheral neuropathy of the upper and lower extremities, and provide an opinion as to:

(1) Whether it is at least as likely as not (50 percent probability or more) that any diagnosed neurological disorder, to include headaches and peripheral neuropathy of the upper and lower extremities, is related to exposure to contaminated drinking water at Camp Lejeune.  

In offering the opinion, the examiner should acknowledge and discuss that VA recognizes some relationship between neurobehavioral effects and the toxins present at Camp Lejeune, at least for treatment purposes.  

A complete rationale for the opinion that includes reference to lay and medical evidence contained in the claims folder, and to the medical principles relied upon in forming the opinion, must be provided.  The physician's opinion should include a discussion of any potential risk factors for the Veteran's development of neurobehavioral effects and/or any neurological condition, as well as a discussion of the Veteran's specific exposures, to include route of exposure, length of exposure, and level of exposure, if known.

(2) Whether it is at least as likely as not that the Veteran's headaches, at any time since approximately 2010 when the Veteran filed the current claim, is related to the Veteran's military service, to include his July 1968 in-service treatment for headaches, fever, and chills, or was otherwise causally or etiologically related to service, to include presumed exposure to Agent Orange (i.e., herbicide agents) during service.  In answering this question, the examiner should not use as a basis for his/her opinion the fact that headaches is not on the list of diseases presumed service connected in veterans exposed to Agent Orange or the fact that the headaches may have resolved.

(3) Whether it is as least as likely as not the current peripheral neuropathy of the upper and lower extremities had its onset during service or was otherwise causally or etiologically related to service, to include symptoms manifested as left arm numbness during service in May 1967, or presumed exposure to Agent Orange (i.e., herbicide agents) during service.  In answering this question, the examiner should not use as a basis for his/her opinion the fact that peripheral neuropathy (other than early onset peripheral neuropathy) is not on the list of diseases presumed service connected in veterans exposed to Agent Orange.

4.  Whether it is as least as likely as not the current peripheral neuropathy of the upper and lower extremities was either (i) caused or (ii) aggravated by the service connected CAD.

A complete rationale should accompany any opinion provided.

The physician is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

2.  After completing the above and any other development deemed necessary, readjudicate the claim.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeal


Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).





